DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments are moot in view of the amendments to the claims and the new grounds of rejection below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 13, the limitation “the second angle being from the first angle, and” is indefinite and ambiguous as to the metes and bounds of the claim. It appears that the limitation has been cut off in error. Based on the other limitations, it appears that the claim is intended to claim the limitations of original claim 4. For this reason, the limitation is interpreted to mean “the second angle being different from the first angle, and the first cross connection wirings overlap with a boundary between the first region and the second region in plan view.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12, 14, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Xing et al (US Publication No.: US 2017/0148404 A1 of record, “Xing”) in view of Ra et al (US Publication No.: US 2020/0064663 A1, “Ra”).
Regarding Claim 1, Xing discloses a display device (Figure 3), comprising:
A first pixel row including a first pixel electrode and a second pixel electrode that are arranged in a first direction (Figure 3, first pixel row comprises first pixel electrode P21 and second pixel electrode P22 that are arranged in a first horizontal direction);
A second pixel row including a third pixel electrode and a fourth pixel electrode that are arranged in the first direction, the second pixel row being adjacent to the first pixel row in a second direction that crosses the first direction (Figure 3, second pixel row comprises third pixel electrode P31 and fourth pixel electrode P32 in a first horizontal direction, where the second pixel row is adjacent to the first pixel row in a second vertical direction);
A third pixel row including a fifth pixel electrode and a sixth pixel electrode that are arranged in the first direction, the third pixel row being adjacent to the second pixel row in the second direction (Figure 3, third pixel row comprises fifth pixel electrode P41 and sixth pixel electrode P42 arranged in the first horizontal direction, where the third pixel row is adjacent to the second pixel row in the second vertical direction);
A first source line and a second source line that extend in the second direction between the first pixel electrode and the second pixel electrode, between the third pixel electrode and the fourth pixel electrode, and between the fifth pixel electrode and the sixth pixel electrode (Figure 3, first source line D2_a and second source line D2_b extend between first and second pixel electrodes P21 and P22, 
A first gate line that extends in the first direction between the first pixel row and the second pixel row (Figure 3, first gate line G3);
A second gate line that extends in the first direction between the second pixel row and the third pixel row (Figure 3, second gate line G4);
A first end connection wiring that connects the first gate line to the second gate line at an end portion of the second pixel row (Figure 3, as annotated below); and 
One or more first cross connection wirings that traverses the second pixel row and connect the first gate line to the second gate line (Figure 3, as annotated below). 
Xing fails to disclose that the first cross connection wiring overlaps with the third pixel electrode in plan view.
However, Ra discloses a similar display where the first cross connection wiring overlaps with the third pixel electrode in plan view (Ra, Figure 2, first cross connection wiring connects 121a and 121b and overlaps with the third pixel electrode 191 which is disposed below the cross connection wiring and overlapping the cross connection wirings).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display device as disclosed by Xing to include a first cross connection wiring overlapping a pixel electrode as disclosed by Ra. One would have been motivated to do so for the purpose of optimizing display quality and gray levels of the display device (Ra, Paragraph 0173). 

    PNG
    media_image1.png
    668
    671
    media_image1.png
    Greyscale


Regarding Claim 14, Xing in view of Ra discloses the display device according to claim 12, further comprising: a plurality of pixel rows that includes the first pixel row, the second pixel row, and the third pixel row, the plurality of pixel rows running parallel to each other in the first direction, (Figure 3), a plurality of gate lines that includes the first gate line and the second gate line, the plurality of gate lines running parallel to each other in the first direction and extending between two adjacent pixel rows of the plurality of pixel rows (Figure 3, as annotated in the rejections of claim 12 above), and a plurality of cross 

Regarding Claim 16, Xing in view of Ra discloses the display device according to claim 6, wherein numbers of the cross connection wirings connected to each of the plurality of gate lines are equal (Figure 3, each gate line has one cross connection wiring). 

Regarding Claim 17, Xing in view of Ra discloses the display device according to claim 6, further comprising: a first pixel column including the first pixel electrode, the third pixel electrode, and the fifth pixel electrode that are arranged in the second direction (Figure 3, first pixel column includes first pixel electrode P21, third pixel electrode P31, and fifth pixel electrode P41); and
A second pixel column including the second pixel electrode, the fourth pixel electrode, and the sixth pixel electrode that are arranged in the second direction, the second pixel column being adjacent to the first pixel column in the first direction (Figure 3, second pixel column includes second pixel electrode P22, fourth pixel electrode P32, and sixth pixel electrode P42, where the first and second pixel columns are adjacent in the first horizontal direction); wherein
A number of the cross connection wirings that overlap with the first pixel column in plan view is equal to a number of the cross connection wirings that overlap with the second pixel column in plan view (Figure 3, each pixel column has the same number of cross connection wirings overlapping with them in at least the first horizontal direction).

Regarding Claim 18, Xing in view of Ra discloses the display device according to claim 6, further comprising: a first pixel column including the first pixel electrode, the third pixel electrode, and the fifth pixel electrode that are arranged in the second direction (Figure 3, first pixel column includes first pixel electrode P21, third pixel electrode P31, and fifth pixel electrode P41); and
A second pixel column including the second pixel electrode, the fourth pixel electrode, and the sixth pixel electrode that are arranged in the second direction, the second pixel column being adjacent to 
A third pixel column including a plurality of pixel electrodes that are arranged in the second direction, the third pixel column being adjacent to the second pixel column in the first direction (Figure 3, third pixel column comprises pixel electrodes such as P23, P33, P43, where the third pixel column is adjacent to the second pixel column in the first horizontal direction); wherein
A number of cross connection wirings disposed between the first pixel column and the second pixel column is equal to a number of the cross connection wirings disposed between the second pixel column and the third pixel column (Figure 3, there are no cross connection wirings disposed between the first pixel column and the second pixel column as well as between the second pixel column and the third pixel column). 

Regarding Claim 19, Xing discloses a display device (Figure 3), comprising:
A first pixel row including a first pixel electrode and a second pixel electrode that are arranged in a first direction (Figure 3, first pixel row comprises first pixel electrode P21 and second pixel electrode P22 that are arranged in a first horizontal direction);
A second pixel row including a third pixel electrode and a fourth pixel electrode that are arranged in the first direction, the second pixel row being adjacent to the first pixel row in a second direction that crosses the first direction (Figure 3, second pixel row comprises third pixel electrode P31 and fourth pixel electrode P32 in a first horizontal direction, where the second pixel row is adjacent to the first pixel row in a second vertical direction);
A third pixel row including a fifth pixel electrode and a sixth pixel electrode that are arranged in the first direction, the third pixel row being adjacent to the second pixel row in the second direction (Figure 3, third pixel row comprises fifth pixel electrode P41 and sixth pixel electrode P42 arranged in the first horizontal direction, where the third pixel row is adjacent to the second pixel row in the second vertical direction);

A first gate line that extends in the first direction between the first pixel row and the second pixel row (Figure 3, first gate line G3);
A second gate line that extends in the first direction between the second pixel row and the third pixel row (Figure 3, second gate line G4);
A first end connection wiring that connects the first gate line to the second gate line at an end portion of the second pixel row (Figure 3, as annotated below); and 
One or more first cross connection wirings that traverses the second pixel row and connect the first gate line to the second gate line (Figure 3, as annotated below). 
Xing fails to disclose that the first cross connection wiring is disposed between the third pixel electrode and the fourth pixel electrode in plan view. 
However, Ra discloses a similar display where the first cross connection wiring is disposed between the third pixel electrode and the fourth pixel electrode in plan view (Ra, Figure 2, first cross connection wiring connects 121a and 121b and overlaps with the third pixel electrode 191 which is disposed above the cross connection wiring and overlapping the cross connection wirings and fourth pixel electrode 191 which is disposed below the cross connection wiring).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display device as disclosed by Xing to include a first cross connection wiring disposed between pixel electrodes as disclosed by Ra. One would have been motivated to do so for the purpose of optimizing display quality and gray levels of the display device (Ra, Paragraph 0173). 

    PNG
    media_image1.png
    668
    671
    media_image1.png
    Greyscale





	
Allowable Subject Matter
Claims 1, 5-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The prior art of Xing (US 2017/0148404 A1 of record) discloses a display device comprising: a first pixel row including a first pixel electrode and a second pixel electrode that are arranged in a first direction; A second pixel row including a third pixel electrode and a fourth pixel electrode that are arranged in the first direction, the second pixel row being adjacent to the first pixel row in a second direction that crosses the first direction; A third pixel row including a fifth pixel electrode and a sixth pixel electrode that are arranged in the first direction, the third pixel row being adjacent to the second pixel row in the second direction; A first source line and a second source line that extend in the second direction between the first pixel electrode and the second pixel electrode; A first gate line that extends in the first direction between the first pixel row and the second pixel row; A second gate line that extends in the first direction between the second pixel row and the third pixel row; A first end connection wiring that connects the first gate line to the second gate line at an end portion of the second pixel row; One or more first cross connection wirings that traverses the second pixel row and connect the first gate line to the second gate line (Xing, Figure 3). Xing fails to disclose that at least a portion of the first connection wirings is disposed between the first source line and the second source line in plan view. Similarly, the prior arts of Kang (US 
Therefore, Claim 1 is allowed. Claims 5-11 are allowed by virtue of their dependence on allowed claim 1.
Claims 13 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 13, the prior art of record does not teach or suggest a display device comprising: a first pixel row including a first pixel electrode and a second pixel electrode that are arranged in a first direction; A second pixel row including a third pixel electrode and a fourth pixel electrode that are arranged in the first direction, the second pixel row being adjacent to the first pixel row in a second direction that crosses the first direction; A third pixel row including a fifth pixel electrode and a sixth pixel electrode that are arranged in the first direction, the third pixel row being adjacent to the second pixel row in the second direction; A first source line and a second source line that extend in the second direction between the first pixel electrode and the second pixel electrode; A first gate line that extends in the first direction between the first pixel row and the second pixel row; A second gate line that extends in the first direction between the second pixel row and the third pixel row; A first end connection wiring that connects the first gate line to the second gate line at an end portion of the second pixel row; One or more first cross connection wirings that traverses the second pixel row and connect the first gate line to the second gate line, wherein the first cross connection wiring overlaps with the third pixel electrode in plan view, and wherein the third pixel electrode includes a first region extending at a slope of a first angle with respect to the first direction, and a second region extending at a slope of a second angle with respect to the first direction, the second angle being different from the first angle, and the first cross connection wirings overlap with a boundary between the first region and the second region in plan view, in combination with the remaining features recited in the claim. 
The prior art of Xing (US 2017/0148404 A1 of record) discloses a display device comprising: a first pixel row including a first pixel electrode and a second pixel electrode that are arranged in a first direction; A second pixel row including a third pixel electrode and a fourth pixel electrode that are arranged in the first direction, the second pixel row being adjacent to the first pixel row in a second direction that crosses the first direction; A third pixel row including a fifth pixel electrode and a sixth pixel electrode that are arranged in the first direction, the third pixel row being adjacent to the second pixel row in the second direction; A first source line and a second source line that extend in the second direction between the first pixel electrode and the second pixel electrode; A first gate line that extends in the first direction between the first pixel row and the second pixel row; A second gate line that extends in the first direction between the second pixel row and the third pixel row; A first end connection wiring that connects the first gate line to the second gate line at an end portion of the second pixel row; One or more first cross connection wirings that traverses the second pixel row and connect the first gate line to the second gate line (Xing, Figure 3). Xing fails to disclose that the first cross connection wiring overlaps with the third pixel electrode in plan view, and wherein the third pixel electrode includes a first region extending at a slope of a first angle with respect to the first direction, and a second region extending at a slope of a second angle with respect to the first direction, the second angle being different from the first angle, and the first cross connection wirings overlap with a boundary between the first region and the second region in plan view. The prior art of Ra (US 2020/0064663 A1) discloses first cross connection wiring that overlaps with the third pixel electrode in plan view. However, Ra also fails to disclose that the first cross connection wiring overlaps with the third pixel electrode in plan view, and wherein the third pixel electrode includes a first region extending at a slope of a first angle with respect to the first direction, and a second region extending at a slope of a second angle with respect to the first direction, the second angle being different from the first angle, and the first cross connection wirings overlap with a boundary between the first region and the second region in plan view.
Therefore, Claim 13 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and rewritten to overcome the current 112(b) rejection. 
Regarding Claim 15, the prior art of record does not teach or suggest a display device comprising: a first pixel row including a first pixel electrode and a second pixel electrode that are arranged in a first direction; A second pixel row including a third pixel electrode and a fourth pixel electrode that are arranged in the first direction, the second pixel row being adjacent to the first pixel row in a second direction that crosses the first direction; A third pixel row including a fifth pixel electrode and a sixth pixel electrode that are arranged in the first direction, the third pixel row being adjacent to the second pixel row in the second direction; A first source line and a second source line that extend in the second direction between the first pixel electrode and the second pixel electrode; A first gate line that extends in the first direction between the first pixel row and the second pixel row; A second gate line that extends in the first direction between the second pixel row and the third pixel row; A first end connection wiring that connects the first gate line to the second gate line at an end portion of the second pixel row; One or more first cross connection wirings that traverses the second pixel row and connect the first gate line to the second gate line, wherein the first cross connection wiring overlaps with the third pixel electrode in plan view, and further comprising a plurality of pixel rows including a first, second, and third pixel row running parallel to each other, a plurality of gate lines including first and second gate lines running parallel to each other, and a plurality of cross connection wirings including first cross connection wirings, traversing one of the plurality of pixel rows and connecting two gate lines that are adjacent to one another, wherein the plurality of pixel row alternately include a pixel row that overlaps with the plurality of cross connection wirings in plan view, and a pixel row that does not overlap with the plurality of cross connection wirings in plan view, in combination with the remaining features recited in the claim. 
The prior art of Xing (US 2017/0148404 A1 of record) discloses a display device comprising: a first pixel row including a first pixel electrode and a second pixel electrode that are arranged in a first direction; A second pixel row including a third pixel electrode and a fourth pixel electrode that are arranged in the first direction, the second pixel row being adjacent to the first pixel row in a second direction that crosses the first direction; A third pixel row including a fifth pixel electrode and a sixth pixel electrode that are arranged in the first direction, the third pixel row being adjacent to the second pixel row in the second direction; A first source line and a second source line that extend in the second direction between the first pixel electrode and the second pixel electrode; A first gate line that extends in the first direction between the first pixel row and the second pixel row; A second gate line that extends in the first direction between the second pixel row and the third pixel row; A first end connection wiring that connects the first gate line to the second gate line at an end portion of the second pixel row; One or more first cross connection wirings that traverses the second pixel row and connect the first gate line to the second gate line, and further comprising a plurality of pixel rows including a first, second, and third pixel row running parallel to each other, a plurality of gate lines including first and second gate lines running parallel to each other, and a plurality of cross connection wirings including first cross connection wirings, traversing one of the plurality of pixel rows and connecting two gate lines that are adjacent to one another (Xing, Figure 3). Xing fails to disclose that the first cross connection wiring overlaps with the third pixel electrode in plan view, and wherein the plurality of pixel row alternately include a pixel row that overlaps with the plurality of cross connection wirings in plan view, and a pixel row that does not overlap with the plurality of cross connection wirings in plan view. The prior art of Ra (US 2020/0064663 A1) discloses first cross connection wiring that overlaps with the third pixel electrode in plan view. However, Ra also fails to disclose that the plurality of pixel row alternately include a pixel row that overlaps with the plurality of cross connection wirings in plan view, and a pixel row that does not overlap with the plurality of cross connection wirings in plan view.
Therefore, Claim 15 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/MARIAM QURESHI/Examiner, Art Unit 2871